UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 February 28, 2013 Date of Report (Date of earliest event reported) The China Fund, Inc. (Exact name of registrant as specified in its charter) Maryland 811-05749 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) c/o State Street Bank and Trust Company 4 Copley Place, 5th Floor CPH0326 Boston, Massachusetts (Address of principal executive offices) (Zip Code) 1(888) 246-2255 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Table of Contents Item 7.01. Regulation FD Disclosure Item 9.01. Financial Statements and Exhibits Signatures Exhibit Index February 2013 Monthly Insight Report Item 7.01. Regulation FD Disclosure. Pursuant to Regulation FD Rules 100-103, The China Fund, Inc. (the “Fund”) furnishes the Monthly Insight Report of the Fund’s Investment Manager. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description 99 February 2013 Monthly Insight Report of the Fund’s Investment Manager SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. The China Fund, Inc. (Registrant) Dated: March 22, 2013 /s/ Tracie A. Coop Name: Title: Tracie A. Coop Secretary Exhibit Index Exhibit No. Description 99 February 2013 Monthly Insight Report of the Fund’s Investment Manager
